               Case 7:15-cv-08594-CS Document 112 Filed 04/12/19 Page 1 of 1



                                                                  BINGHAMTON
                                                                  BAINBRIDGE


 G3:tr*Ti$
 ATTORNEYS AND COUNSELORS
                                                                  HANCOCK
                                                                  ITHACA
                                                                  MONTROSE
                                                                  OWEGO
                                                                  WALTON

                                                                  www.cglawofflces.com
                                                                  99 Corporate Drlve
 April12,2019                                                     Blnghamton, New York I 3904

                                                                  Mâillng Address:
                                                                  PO Box 2039
                                                                  Binghamton, NY 13902-2039
                                                                  (607)723-9511
                                                                  (877) COUGHLTN
VIA CM/ECF                                                        Fax: (607) 723-1530
                                                                  e-mâil: psweeney@cglawoffices.com



Hon. Cathy Seibel
United States District Judge
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 1 0601-4150

          Re        Bovell v. City of Mount Vernon
                    Case No.: 7: l5-CV-08594-CS
                    Our File No.: 18657-0137

Dear Judge Seibel:

I am in receipt of your Honor's Order dated March 13,2019, Mr. Bovell recently contacted me
by email on April 8,2019, requesting all sealed documents as soon as possible.

The undersigned has no objection to the Court allowing Mr. Bovell access to the sealed
documents to inspect and copy the documents contained in Docket Numbers 59 and 74 as
indicated in the Court's Order.

Please contact the undersigned should you have any questions.

Respectfully submitted,

COUGHLIN &            RH       , LLP

      (
By:            IJ        ney
          Partner

PJS/rjm

cc        Murashea Bovell, Via Email
          Larry Porcari, Esq,, Corporation Counsel, City of Mount Vernon, Via Email
